                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION
                                No. 4:18-cv-188-D



SEASIDE HCBS, LLC,
     )

                                        Plaintiff,
                       v.                                       ENTRY OF DEFAULT


SHEPHARD LEE SPRUILL, II,


                                      Defendant.



         Before the Court is Plaintiffs Motion for Entry of Default. For the reasons stated in

Plaintiffs motion, Plaintiffs supporting declaration, and the complete record of this civil action,

the Clerk of Court is satisfied that Plaintiff has effected service of process on Defendant, and

Defendant has failed to plead or otherwise defend the Verified Complaint filed against him

within twenfy-one (21) days after service. Accordingly, the Court finds good cause exists to

grant Plaintiffs Motion for Entry of Default pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure and Local Civil Rule 55.l(a).

         Therefore, the Clerk of Court hereby enters Defendant Shephard Lee Spruill, H's default

on the Court's docket record of this civil action.

         This the ~ day of February 2019.




                                                     United States District Court for the Eastern
                                                     District of North Carolina
